Citation Nr: 9914120	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left knee prior to July 11, 1995.

2.  Entitlement to an increased rating for status post left 
total knee replacement with traumatic arthritis, currently 
evaluated as 30 percent disabling.

3.  Entitlement to service connection for right hip pain 
secondary to service connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1942 to November 
1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from June 1994 and March 1997 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

During his hearing before the Board in December 1998, the 
appellant indicated that he has been unable to get or hold a 
job due at least in part to his knee and hip disabilities.  
The Board finds that this is a claim for total rating for 
compensation based on individual unemployability.  Based on 
the evidence in the record, it seems that the RO has not had 
an opportunity to act upon the claim.  The Board refers the 
issue to the RO to take appropriate action with respect to 
this claim, as the Board does not have jurisdiction over 
this claim.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1998).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).



FINDINGS OF FACT

1.  Traumatic arthritis of the left knee was manifested by 
flexion limited to 35 degrees between the date of claim and 
July 1995.  The functional impairment was consistent with the 
functional equivalent of limitation of flexion to 15 degrees. 

2.  Status post left total knee replacement with traumatic 
arthritis is manifested by an intermediate degree of residual 
weakness and pain.

3.  The service connected left knee disability caused an 
increase in severity of the right hip replacement.


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the left knee was 30 percent 
disabling between claim and July 1995.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5010, 5260 (1998).

2.  Status post left total knee replacement with traumatic 
arthritis is 40 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Codes 5055, 5261 (1998).

3.  Status post right hip replacement was aggravated by a 
service connected left knee disability.  38 U.S.C.A. §§ 501, 
1110-1131 (West 1991); 38 C.F.R. § 3.310 (a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claims

Service connection for dislocation of the medial meniscus in 
the left knee with arthrotomy and removal of the semilunar 
cartilage was granted in May 1946.  A 10 percent evaluation 
was assigned.  The evaluation was increased to 20 percent in 
May 1994, and the appellant perfected an appeal as to the 20 
percent evaluation.  During the pendency of this appeal, the 
appellant underwent a total left knee arthroplasty in July 
1995.  Temporary total ratings for hospitalization and 
convalescence were assigned pursuant to 38 C.F.R. §§ 4.29 and 
4.30 respectively.  The Board notes that this is not an issue 
of restoration of a 100 percent evaluation.  See Bennett v. 
Brown, 10 Vet. App. 178, 183 (1997).  The 100 percent 
evaluation was assigned for only a limited time (July 11, 
1995 to September 1, 1996) with a future reduction to the 
minimum evaluation of 30 percent, under Diagnostic Code 5055.  
See 38 C.F.R. Part 4, Diagnostic Code 5055 (1998).  At the 
conclusion of the convalescent period, a September 1995 
rating decision amended a February 1994 rating decision and 
assigned the minimum rating of 30 percent for prosthetic 
replacement of a service connected joint, to commence 
September 1, 1996.  The appellant has not withdrawn his 
appeal. 

An RO decision awarding an increase in a veteran's disability 
rating, but not awarding the maximum benefit allowed, does 
not fully resolve the administrative appeal from the original 
rating, rather, the appeal initiated by the notice of 
disagreement with the original rating remains pending unless 
the veteran withdraws it.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, the claim is well grounded.  The Board 
must determine whether a rating in excess of 20 percent is 
warranted for left knee traumatic arthritis between the 
February 1994 date of claim and the July 1995 total knee 
replacement, and then whether a rating in excess of 30 
percent is warranted for the status-post left knee 
replacement after September 1996.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Centers 
and VA examinations have been conducted.  Of record is an 
indication that the appellant is receiving Social Security 
Administration benefits and no Social Security 
Administration records have been developed.  However, there 
is no indication from the appellant or his representative 
that any Social Security Administration records would add 
additional information not already of record or that there 
is any other outstanding evidence which would be relevant to 
this claim.

Disability evaluations are determined by the application of 
a schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal. 

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 (1998) when rating this disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant testified at a Travel Board hearing in December 
1998 and before the RO in 1994 and 1997.  In summary, the 
appellant testified that his left knee became worse in about 
1994.  He was unable to walk 10-15 feet and was sitting down 
most of the day.  The pain was intense.  His knee locked 
every time he tried to get up and sometimes when he was 
sleeping.  He had a knee replacement done in 1995.  It was 
good for about 6 months to 1 year and then the pain started.  
He has reported in testimony and to examiners, various 
manners of injury to the knee.  It did not swell.  He could 
walk for a couple of blocks before he had pain.  It gave out 
on him more that a couple of times a week and makes him lose 
his balance.  He has weakness in his knee and pain that comes 
and goes.  He can't play ball like he used to.  He can't take 
the pain pills.

Preoperative 

Prior to surgery in 1995, the appellant was evaluated under 
Diagnostic Code 5010 for arthritis due to trauma which is to 
be rated as degenerative arthritis.  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limitation of flexion of the leg under Diagnostic Code 5260 
provides for a 30 percent evaluation with flexion limited to 
15 degrees; a 20 percent evaluation for flexion limited to 30 
degrees; a 10 percent evaluation for flexion limited to 45 
degrees; and a noncompensable evaluation for flexion limited 
to 60 degrees.  Diagnostic Code DC 5261 provides for 
disabilities involving limitation of extension of the leg.  
With extension limited to 45 degrees, a 50 percent evaluation 
is warranted.  With extension limited to 30 degrees, a 40 
percent evaluation is warranted.  With extension limited to 
20 degrees, a 30 percent evaluation is warranted.  With 
extension limited to 15 degrees, a 20 percent evaluation is 
warranted.  With extension limited to 10 degrees, a 10 
percent evaluation is warranted.  When extension limited to 5 
degrees, a noncompensable evaluation is assigned.

A VA examination from April 1994 documented complaints of 
constant left knee pain with occasional locking.  It gave way 
on occasion.  Upon visual inspection there was no gross bony 
deformity.  With palpation it was warm to the touch.  There 
was positive medial and lateral patellar swelling.  There was 
no subluxation, lateral instability, nonunion, loose motion 
or malunion.  Anterior drawer, varus valgus strain and 
McMurray signs were all negative.  Severe osteoarthritis with 
joint narrowing medially was shown on X-ray.  There was no 
acute fracture, dislocation or effusion on X-ray.  The left 
knee exhibited extension to 0 degrees and flexion to 35 
degrees.

July 1994 VA Medical Center records indicated that prior to 
admission he had hurt his left knee by bumping it.  Left knee 
X-rays indicated severe osteoarthritis but no fractures were 
noted.  Effusion in the knee resolved during the 
hospitalization.  No edema was noted in his extremities 
during a February 1995 examination.

The evidence supports a 30 percent evaluation for the period 
between February 1994 and July 1995.  Limitation of motion 
was objectively confirmed in the 1994 examination by swelling 
and painful motion.  The reported extension in the left knee 
was normal.  Although the documented range of notion was not 
consistent with an evaluation in excess of 20 percent, the VA 
is under an obligation to consider the appellant's overall 
functional impairment.  DeLuca.  In this regard, the 
appellant was determined to be in need of a significant 
operative procedure because of complaints of pain.  If his 
complaints were not believed, it is unlikely that the 
procedure would have been performed.  In testimony and in 
other documents, the appellant has provided an account of the 
effect on every day activities, including walking.  His 
statements reflect an inability to ambulate any reasonable 
distance without the need for rest because of pain.  There is 
nothing that refutes his statements and the testimony and 
examinations are consistent with the functional equivalent of 
the maximum degree of limitation of flexion.  However, the 
same evidence, including the appellant's statements, fail to 
establish any significant impact on his ability to extend the 
knee.  Therefore, even when DeLuca and sections 4.40 and 4.45 
are considered, there remains the fact that there appellant 
did not have significant limitation of function due to pain, 
weakness, excess fatigability, less motion than normal or 
incoordination in regard to extension. 


Postoperative

After the July 1995 surgery, the appellant is evaluated under 
Diagnostic Code 5055 for prosthetic replacement of a knee 
joint.  For 1 year following implantation of the prosthesis, 
a 100 percent evaluation is assigned.  With chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, rate by analogy to diagnostic codes 
5256 (ankylosis of the knee); 5261 (limitation of extension 
of the leg); 5262 (impairment of the tibia and fibula) with a 
minimum rating of 30 percent.

Under Diagnostic Code 5256 for ankylosis of the knee, 
extremely unfavorable ankylosis of the knee is evaluated at 
60 percent if in flexion at an angle of 45 degrees or more.  
If in flexion between 20 degrees and 45 degrees, the 
evaluation is 50 percent.  If in flexion between 10 and 20 
degrees, the evaluation is 40 percent.  Ankylosis in a 
favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees warrants a 30 percent 
evaluation.  Under Diagnostic Code 5261 for limitation in leg 
extension, extension limited to 20 degrees warrants a 30 
percent rating.  Extension limited to 30 degrees warrants a 
40 percent rating.  Extension limited to 45 degrees warrants 
a 50 percent rating.  Under Diagnostic Code 5262 for 
impairment of the tibia and fibula, nonunion of the tibia and 
fibula with loose motion and requiring a brace warrants a 40 
percent evaluation.  With malunion of the tibia and fibula 
with marked knee or ankle disability, a 30 percent evaluation 
is warranted.  With moderate knee or ankle disability, a 20 
percent evaluation is warranted.  With slight knee or ankle 
disability, a 10 percent evaluation is warranted.

A left total knee arthroplasty was performed in July 1995.  
The procedure was accomplished without complication.

A VA examination in April 1996 found no swelling or deformity 
in the knee.  Flexion in the left knee was limited to 94 
degrees.  Extension, varus and valgus were all within normal 
limits.  

During a VA examination in November 1996, the appellant 
reported injury to his right hip and knee 14 months prior.  
There appeared to be no swelling or deformities of the left 
knee.  There was no impairment, subluxation, lateral 
instability, nonunion with loose motion or malunion.  There 
was extension to 0 degrees and flexion to 120 degrees.  The 
diagnosis indicated status post left total knee replacement 
with moderate range of motion deficits and moderate pain on 
range of motion examination.

Because the evidence has not shown that the appellant has 
ankylosis of the left knee or nonunion of the tibia and 
fibula, application of Diagnostic Codes 5256 and 5262 would 
not be appropriate.  There is no evidence of severe painful 
motion or weakness warranting a 60 percent evaluation under 
Diagnostic Code 5055.  Thus, the appellant's left knee status 
post total knee replacement with traumatic arthritis will be 
considered by analogy to Diagnostic Code 5261 for limitation 
of extension.

The limitations of extension as reported by competent 
medical examiners do not warrant a higher evaluation.  
However, based on the appellant's testimony and the report 
by the November 1996 examiner that there was moderate pain 
on range of motion, the Board finds that the disability 
warrants a 40 percent evaluation.  The appellant has 
testified under oath that he has painful motion and pain 
after walking.  It gives out on him more that a couple of 
times a week and has weakness in his knee.  The Board finds 
that the appellant is competent to offer testimony regarding 
his observations of pain and weakness in his knee and as to 
this point, finds his testimony credible.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  The evidence demonstrates an 
intermediate degree of residual weakness and pain that 
warrants more than the minimum post-replacement evaluation.  
Therefore, the evidence supports the claim and an increased 
evaluation to 40 percent is warranted.

An evaluation in excess of 40 percent is not warranted.  The 
provisions of 38 C.F.R. § 4.40 and 4.45 (1998) and DeLuca, 8 
Vet. App. at 202 (1995) are applicable to limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Although 
the appellant is not in receipt of the maximum schedular 
evaluation for limitation of extension, the evidence does not 
demonstrate that extension is limited by pain, excess 
fatigability, incoordination or weakness to the functional 
equivalent of 45 degrees.

Secondary Claim

Service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) (1998) for a 
disability which is proximately due to or the result of a 
service-connected disease or injury or where it is 
demonstrated that a service-connected disorder has 
aggravated a nonservice-connected disability.  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Thus when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service- connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well- grounded 
claim for secondary service connection requires evidence of 
a current disability, a service-connected disease or injury, 
and competent evidence that demonstrates that the current 
disability was proximately due to or aggravated by the 
service connected disability.  The appellant's claim is well 
grounded.  Service connection is currently in effect for 
status post left total knee replacement with traumatic 
arthritis.  There is competent evidence of a current right 
hip disability as the appellant is status post total right 
hip replacement.  A June 1997 statement from Dr. G. 
indicated that the appellant was having right hip discomfort 
and pain because of a left knee joint dysfunction.  There is 
also evidence of current left hip osteoarthritis. 

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center, VA 
examinations were conducted and the appellant was afforded 
the opportunity to testify before the RO and the Board.  
Furthermore, there is no indication from the appellant or 
his representative that there is outstanding evidence which 
would be relevant to this claim.

The appellant testified before the Board in December 1998 
and before the RO in 1997 with regard to this claim.  In 
summary, he contended that during a visit to a VA Medical 
Center in July 1994 he was kept in a wheelchair for an 
extended period of time.  He fell out of the wheelchair a 
few times and hurt his hip.  He also testified that when he 
started to walk the knee would bend and tighten up and he 
would fall on his hip.  He broke something in the prosthesis 
as a result but has been advised not to have surgery due to 
the anesthesia and his age.  He cannot eat or sleep because 
of it and he lost 25 pounds.  He has pain with every 
movement.  He can't take the pain pills and he suffers.  His 
claim is that the left knee has aggravated his right hip 
condition, and thus the Board's is to solely consider the 
question of aggravation of a non-service connected 
disability by a service connected disability.

An October 1984 examination was conducted of the lower 
extremities.  The appellant complained of a 6-month history 
of right hip pain with radiation to the medial aspect of the 
thigh.  He had no leg weakness or numbness.  The examiner 
noted a normal, symmetrical gait.  Palpation of the right hip 
and thigh was without any significant discomfort.  He had 
good muscle tone and strength in the extremities bilaterally.  
Range of motion, flexion, extension, adduction and abduction 
were not restricted.  There was right hip pain on external 
rotation.  The assessment indicated right hip joint pain 
probably secondary to joint degenerative changes.

By history, a right total hip arthroplasty was performed in 
about 1989 or 1990.  In a May 1994 record, the appellant 
indicated that after the inservice left knee injury and 
surgery, he returned to duty without pain.  In the early 
1960's the left knee became painful again and the pain 
persisted and worsened over time.

A July 1994 VA physical examination noted 3/5 hip flexion but 
on the left leg.  Abduction and adduction were normal.  The 
right leg had 5/5 strength.  Associated X-rays of the hips 
showed no fracture.  There was questionable loosening of the 
right total hip replacement at the femur insertion. 

A February 1995 record noted a history of right hip 
displacement.

In an October 1996 statement, Dr. G. noted that the appellant 
was status post right hip prosthesis 7 years prior and left 
knee arthroplasty 2 years prior.  He further indicated that 
because of the left knee joint dysfunction, the appellant was 
then having right hip discomfort and pain.

A VA examination was conducted in November 1996.  The 
appellant reported falling out of a wheelchair while waiting 
for an appointment 14 months prior.  He indicated that this 
aggravated a right hip replacement done 10 years prior and 
now he had pain and swelling due to misalignment of the 
prosthesis.  He used a cane at all times and it was difficult 
for him to walk and take care of his spouse.  The right hip 
evidenced flexion to 100 degrees, abduction to 20 degrees, 
adduction to 20 degrees, internal rotation to 20 degrees and 
extension to 5 degrees.  The left hip evidenced identical 
range of motion.  Range of motion of both hips produced 
extremity pain, more so on the right.  His gait was slow, 
wide and steady with cane use.  Associated X-rays revealed 
status post hip replacement.  There was multiple screw 
fixation of the acetabular component.  There was a porous 
ingrowth of the femoral component. There was a zone of 
lucency surrounding the femoral component, which was widest 
along its inferolateral aspect.  There was a thin sclerotic 
rim surrounding this zone of lucency that suggested that this 
zone of lucency was not secondary to loosening or deep 
infection, however it could not be entirely excluded.  There 
was heterotopic bone formation in the region of the right 
acetabulum.  There was moderate joint space narrowing, 
subchondral sclerosis and subchondral cyst formation in the 
left hip, consistent with osteoarthritis.  There was no 
evidence of fracture or dislocation.  No other discreet 
osseous lesions were identified.  The examiner concluded that 
the right hip demonstrated moderate range of motion deficits 
and moderate pain on motion.  No causal connection existed 
between the service connected left knee condition and the 
current right hip total hip replacement.  There was 
insufficient evidence to opine any relationship between the 
left total knee replacement and subsequent left total hip 
replacement, although the diagnosis of osteoarthritis in all 
involved joints suggests natural process rather than 
etiologic relationship.

The Board notes that although the appellant served on active 
duty during a time of war, it has not been shown, or alleged 
by the appellant, that he engaged in combat and thus 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.  Even if it was determined that he engaged in 
combat, 38 U.S.C.A. § 1154(b) would not assist the appellant 
in a secondary service connection claim.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (citing 38 C.F.R. 
§ 3.310(a) (the "language of section 1154(b) does not seem 
reasonably susceptible to the view that it applies to claims 
where secondary service connection is sought.")

The Board is faced with determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert, 1 Vet. App. at, 55.  Once well groundedness 
is established, the weight and credibility of the evidence 
must be assessed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The evidence establishes a service connected left knee injury 
with worsening pain and disability in the left knee beginning 
in the early 1960's.  A right hip replacement was performed 
in about 1989 and a total left knee replacement was done in 
1995.  

The Board has first considered the appellant's testimony and 
other statements he has submitted in support of his claim.  
Here, the question centers on the relationship of one 
condition to another.  Such a relationship is not 
susceptible to informed lay observation and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  See, Reiber v. Brown, 7 Vet. App. 
513, 516 (1995).  The appellant's own statements and 
testimony do not provide the necessary causal relationship 
between his service connected condition and the secondary 
service-connected condition he complains of, since the 
appellant cannot, as a lay person, offer a medical opinion.  
Libertine v. Brown, 9 Vet. App. 521 (1996). 

The Board is then basically left with only one opinion that 
addresses the question of aggravation of the right hip by the 
service connected left knee.  In 1996, Dr. G. indicated that 
left knee dysfunction caused right hip discomfort.  Secondary 
service connection is granted where it is demonstrated that a 
service-connected disability has aggravated a nonservice 
connected disability.  Dr. G.'s opinion is competent evidence 
that the service connected left knee caused additional right 
hip pain or disability.  This opinion is not refuted by any 
other evidence and therefore, the evidence supports a finding 
that the service connected disability (left knee) has 
aggravated a nonservice connected disability (right hip).  
Additionally, although the appellant is not competent to 
offer a medical opinion as to aggravation, the appellant is 
competent to state that when his left knee gave out he fell 
and had right hip pain.  His testimony in this regard 
supports the claim. 



ORDER

A 30 percent evaluation for traumatic arthritis of the left 
knee prior to July 11, 1995 is granted.  A 40 percent 
evaluation for status post left total knee replacement with 
traumatic arthritis is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.  
Service connection on the basis of aggravation for right hip 
replacement secondary to service connected left knee 
disability is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

